nent eee ae a ae see pms nen Aad com en

Case 2:20-cv-00012-JRS-MJD Document 27:1 Fifed 03/12/20 'Page,1 of 1 Page|D zt 386,

 

   
 

 

NAME: Martin S. Gottesfeld INTAA a _ ,
u LARAPOLIS 1 " }

NUMBER: __12982-104 aaiatal Ne

Federal Correctional Institution 08 HAR S000 FM 5 1 —_

P.O. Box 33

Terre Haute, IN 47808 | :
Wedhesday, March 4th, 2020; Houston v. Lack, 487 U.S. 266 (1968) |

 

= 12982-104< ae
U & Distr Court :
921 OHIO ST
Room #104
Terre Haute, IN 47807
United States

RECEIVED UNITED STATES Mansi or

PACKAG
MAR 17 2020 E SCREENED B
X-RAY/MAGNETOMETER

  

 

A78O7-Aa7zS829 i] Hapa rartff| yl phillapeplippdalp fJNelifaldil
OF 857F0 J

  

   
